DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-12 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 5-4-22.  In light of the many issues under 112, it is recommended that the withdrawn claims be amended to correspond with any changes made to the elected claims.
Information Disclosure Statement
In the information disclosure statement filed 3-12-21, the lined-through references are missing a number.  There needs to be seven numbers after the slash (see the last two references that have a slash on the I.D.S.)
The information disclosure statement filed 6-2-21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There is no explanation of the relevance for any of the NPL documents that have been lined through.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
On page 18 line 33 and page 20 line14, item cf.  The entire specification must be reviewed for any occurrences the Examiner may have missed.
On page 22 line 22, item rw.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 2, items 49, 50, 51, 52;
In Figure 3, item 53;
In Figure 4a, item 54;
In Figure 4b, item 9;
In Figure 5a, items α, R, r, o, t, h;
In Figure 5b, item gw;
In Figure 6, items 54, 55;
In Figures 7a-d, item 54;
In Figure 8b, item 53;
In Figure 11b, item 56;
In Figure 12a, item 57;
In Figure 12b, item r l
In Figure 12d, item 58;
In Figure 12e, item rv;
Due to the amount of Figure reference label issues, the entire specification needs to be reviewed with the Figures to make sure all labels are present where needed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprising” and is run-on sentence in the form of a claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be a literal translation into English from a foreign document and are replete with idiomatic errors.  The many of the dependent claims do not take into account what has been previously disclosed in claim from which they depend.  The claims are replete with re-introducing limitations previously disclosed.  Most of the claims are very confusing.
With regards to claim 1 line 1, it is unclear what structure allows for the system to be a part of shaver and separately part of a trimmer at the same time.       
With regards to claim 1 line 2, the phrase “a pair of cooperating cutting elements movably supported relative to each other” is unclear.  As written, both cutting elements are movably supported.  What structure allows for element 4 to be movably supported.  Only element 5 appears to be movably supported.
With regards to claim 1 lines 5-7, the phrase “lateral protection elements are integrally formed in one part with the cutting element by an end portion of the cutting element” is confusing and unclear.  It is unclear which of the pair of cutting elements is being reference each occurrence of “the cutting element”.  Claim 6 has the same issue.  The claims are replete with introducing a limitation in a plural form but later on only acknowledging a single one of that limitation.  For example, not all structures associate with one of the cutting elements are associated with the other of the cutting element.  The claims must be clear which of one is being referenced.  
With regards to claim 1 lines 5-7, the phrase “lateral protection elements are integrally formed in one part with the cutting element by an end portion of the cutting element” is confusing and unclear.  As written the “one part” can be part of one cutting element and the “end portion” be part of the other cutting element.  It is unclear what structure defines the “one part” and the “end portion”.  Is the end portion the same thing as the “one part”?  Also earlier in the claim, the lateral protection elements are disclosed as being lateral ends of the cutting element.  Are the lateral ends the same or different structure than the “one part” and/or the “end portion”? 
With regards to claim 1 line 7, what structure defines the skin contact surface?  Without a structure defining the contact surface, the surface is indefinite and all other limitation dependent therefrom are indefinite.
With regards to claim 1 line 8, each occurrence of the term “enveloping” is not understood.  What structure is associated with “enveloping”?  In Figure 12d, lateral protection element 25 appear to define the gap that receives the movably cutting element.  If the gap is defined by 25, how can it envelope something it defines? 
With regards to claim 1 line 8, what structure defines the gap?  Earlier in the claim the cutting elements are movably supported by the support element.  As written, one of the elements is supported by the support element and separately received in the gap which is not supported.
	With regards to claim 2 lines 1-2, the phrase “outer contour of said lateral protection element” is unclear.  It is unclear which of the elements is being referenced since only a single element is disclosed versus the plural elements on claim 1.  Claims 3-9 have the same issue.      
	With regards to claim 2 lines 1-2, the phrase “outer contour of said lateral protection element” is unclear.  It is unclear if the outer contour represents the same or a different structure of the element that allows for the element to be bent or curved away from the skin contact surface.  As written, one element is bent/curved and in addition has this outer contour which is confusing and unclear.
	With regards to claim 2, the phrase “when viewed in a direction perpendicular to the skin contact surface” is indefinite.  What structure defines the surface?  Claims 4, 5 have limitations dependent upon the indefinite contact surface.
	With regards to claim 2, the L-shape and U-shape is very confusing unclear.  Using Figures 12a and d, when looking perpendicularly down toward 12 in 12a, how can the L or U shaped be seen?  It appears the shape of 25 is only seen when viewed in a manner shown in Figure 12d but 12d does not show a view perpendicular to 12.
	With regards to claim 2, the first, second, and rounded portions are confusing in light of the bent or curved away disclosure in claim 1.  How do these portions play a roll in the L or U shape?  As written, there is a U/L shape in addition to the portions which does not appear to be supported.
	With regards to claim 2, the phrase “toothed cutting edge of the cutting element” is unclear.  Which of the pair of cutting element is being referenced?
	With regards to claim 2, the phrase “a second protective portion extending along the lateral end” is unclear.  First, claim 1 discloses more than one lateral end and it is unclear which one is being referenced.  Second, the lateral ends are disclose as being provided with the lateral protection elements, how can a portion of the protection element extend along itself?  
	With regards to claim 2 line 7, it is unclear if the bent or curved away designation associated with the portions represents the same or different structure than the bent or curved away designation in claim 1.  As written, there are two separate bent or curved away structures which does not appear to be supported.
		With regards to claims 3 and 4, it is unclear if the bend radius represents the same or different structure defining the bent or curve of claim 1.  As written, the radius is in addition to the bent of curve of claim which does not appear to be supported.  
	With regards to claim 4, what structure defines the bending axis?
			Claim 5 recites the limitation "the direction" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
	With regards to claim 5, the phrase “the direction away from the skin contact surface” is indefinite.  Any direction can be away from the surface.  Also, the protection element is three-dimensional and extends in all directions including towards the surface.
	With regards to claim 6, what structure defines the seaming portion?  As written, it’s not part of the lateral protection element.  It is unclear if the bent portion represents the same or different structure than the bent disclosure of claim 1.  Claim 1 allows for a bent or curve.  What defines the bent portion if the curve of claim 1 is utilized?
	With regards to claim 6, the phrase “or has a groove-like notch along a path following the contour of the seaming portion” is unclear.  The seaming portion has the notch.  How can the notch follow a count of itself?
		Regarding claim 6, the phrase "groove-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "groove-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  it is unclear what structure can be considered “like” a groove in relation to a structure that cannot be considered “like” a groove.
	With regards to claim 8, using Figures 8b and 12a-e, it is clear the lateral protection element 25 is part of the toothed cutting element shown.  It is unclear what structure allows for the support element 17 to form any part of lateral protection element 25.  How does the support element define the rounded and chamfered contour for soft skin engagement?
	With regards to claim 8, it is unclear if the rounded and chamfered contour for soft skin engagement represents the same or different structure than the rounded and chamfered contour for soft skin engagement of claim 1.  As written, there are three sets of soft skin contours which does not appear to be supported.
	With regards to claim 9, the space is unclear.  Claim 1 discloses a gap receiving the other cutting element.  As written, the other element is in both a space and a gap which does not appear to be supported.  Also, if the space is filled with a filler element, how does the other element move in the space or in the gap?
		With regards to claim 13, the disclosure that one of the cutting edges has the thickened and/or rounded tooth tips overhanging the other is confusing.  As written, the movable cutting element can incorporate these structures when there does not appear to be support for this.  There is only support for the stationary cutting element that defines the skin contact surface to have these structures.  It is unclear how the system would function if the movable teeth incorporated these items.  Also, the claim does not link the thickened and/o rounded limitations with the spherical, drop-shaped or pearl shaped which makes the claim confusing.  The “or” clause adds toe the confusion.  There can be a thickened tip with a spherical which seems to contradict the “or” portion of the limitation.  Then there’s a bend portion connecting the thickening to a main tooth portion but what if the “thickening” is not there due to the “or” earlier in the claim.  This claim is extremely confusing and needs to be re-written.
		Claim 15 recites the limitation "the cutting teeth" on line 1.  There is insufficient antecedent basis for this limitation in the claim.	
		With regards to claims 15 and 16, cutting teeth appear to be further defined however, claims 15 and 16 each depend from claim 1 and no teeth have been introduced.
		With regards to claim 17, as written either cutting element can be sandwiched however, there is only support for the movable cutting element to be sandwiched.  The cutting element with the skin contact surface cannot be sandwiched.  Claim 17 introduces a gap but claim 1 appear to have already introduced this gap.  Claim 17 is very confusing in light of what is already disclosed in claim 1.  
		With regards to claim 17, the phrase “amount smaller than the diameter of hair to be cut” is indefinite.  The structure of the system is being further defined by the unclaimed indefinite work piece.  The thickness cannot depend on the hair because the hair can be different each time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by EP3466619.  
With regards to claim 1, EP3466619 discloses the same invention including a cutter system (Fig. 2) for an electric shaver (Fig. 1) having a pair of cooperating cutting elements movably supported relative to each other (42, 62) by a support element (70), lateral end of at least one of the cutting elements (42) are provided with lateral protection elements having rounded and chamfered edge contours (74, 76, paragraph [0081]), that lateral protection elements are integrally formed in one part with the cutting element by an end portion of the cutting element (74, 76, paragraph [0081]) curved away from a skin contact surface (100, Fig. 3) and enveloping a gap movably receiving the other cutting element (60).
Claims
It is to be noted that claims 2-9 and 13-17 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 October 2022

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724